Ellington, Judge.
Following the City of Griffin’s dismissal of a condemnation action to acquire a sewer easement across property owned by Dorothy, James, and Warren McKemie, the trial court awarded the McKemies $5,281.36 in attorney fees. In City of Griffin v. McKemie, 240 Ga. App. 180 (522 SE2d 288) (1999), we found that the condemnees, given the circumstances of this case, could not recover fees pursuant to OCGA § 22-4-7 or § 9-15-14. We also concluded that the trial court’s factual findings regarding the City’s conduct would not support the award under OCGA § 9-15-14 (b). City of Griffin v. McKemie, 240 Ga. App. at 182.
*252Decided December 11, 2000.
Mullins & Whalen, Andrew J. Whalen III, Jacob A. Maurer, for appellant.
Chamberlain, Hrdlicka, White, Williams & Martin, Richard N. Hubert, for appellees.
The Supreme Court agreed that the award of fees was insupportable under either OCGA § 22-4-7 or § 9-15-14 (a). McKemie v. City of Griffin, 272 Ga. 843-844 (1), (2) (537 SE2d 66) (2000). The Court also agreed that OCGA § 9-15-14 (b) would permit an award of fees if the trial court found the requisite conduct supporting a recovery under that section. Id. at 844 (3). However, the Supreme Court concluded that the trial court’s award was “devoid of such findings [and] must be vacated and the case . . . remanded for reconsideration.” Id. at 845 (4). Accordingly, we adopt the opinion of the Supreme Court, vacate the award of attorney fees, and remand this matter to the trial court to reconsider the award of fees and to make express findings of fact and conclusions of law as to the statutory basis for any such award and the conduct which would authorize it.

Judgment vacated and case remanded.


Blackburn, P. J., and Barnes, J., concur.